FILED
                             NOT FOR PUBLICATION                            MAR 31 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 CHRISTOPHER MICHAEL CRAIG,                       No. 08-15579

               Petitioner - Appellant,            D.C. No. 2:08-CV-00110-LRH-
                                                  PAL
   v.

 UNITED STATES OF AMERICA,                        MEMORANDUM *

               Respondent - Appellee.



                     Appeal from the United States District Court
                              for the District of Nevada
                      Larry R. Hicks, District Judge, Presiding

                             Submitted March 16, 2010 **

Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Christopher Michael Craig appeals pro se from the district court’s order

denying his motion under Rule 41(g) of the Federal Rules of Criminal Procedure



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

IL/Research
                                                                                 08-15579
seeking return of his Hummer vehicle seized by the Federal Bureau of

Investigation. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

United States v. Marolf, 173 F.3d 1213, 1216 (9th Cir. 1999). We may affirm on

any grounds supported by the record. ACLU of Nev. v. City of Las Vegas, 333 F.3d
1092, 1097 (9th Cir. 2003). We affirm.

        The exclusive remedy for seeking to set aside a declaration of forfeiture

under a civil forfeiture statute is via a motion filed under 18 U.S.C. § 983(e). To

prevail on a motion under 18 U.S.C. § 983(e), a movant must show that the

government failed to take reasonable steps to provide the movant with notice of the

proposed forfeiture and that the movant did not know of or have reason to know of

it. 18 U.S.C. § 983(e)(1). It is undisputed here that the government sent by

certified mail notices of the proposed civil forfeiture to addresses associated with

Craig, including to Craig’s attention at his last known address and location of the

Hummer when seized, and that it also published notice of the proposed forfeiture

for three successive weeks in The Wall Street Journal. Consequently the district

court did not err by denying Craig’s motion, which we construe as having been

brought under 18 U.S.C. §983(e).

        AFFIRMED.



IL/Research
                                           2                                    08-15579